Name: Council Regulation No 1229/69/EEC of 30 June 1969 modifying Regulation No 23 on the progressive establishment of a common organisation of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: nan
 Date Published: nan

 Avis juridique important|31969R1229RÃ ¨glement (CEE) n ° 1229/69 du Conseil, du 30 juin 1969, modifiant le rÃ ¨glement n ° 23 portant Ã ©tablissement graduel d'une organisation commune des marchÃ ©s dans le secteur des fruits et lÃ ©gumes Journal officiel n ° L 159 du 01/07/1969 p. 0005 - 0006 Ã ©dition spÃ ©ciale grecque: chapitre 03 tome 4 p. 0185 ++++ ( 1 ) JO N 192 DU 27 . 10 . 1966 , P . 3282/66 . ( 2 ) JO N 314 DU 23 . 12 . 1967 , P . 7 . ( 3 ) JO N 30 DU 20 . 4 . 1962 , P . 965/62 . REGLEMENT ( CEE ) N 1229/69 DU CONSEIL DU 30 JUIN 1969 MODIFIANT LE REGLEMENT N 23 PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES FRUITS ET LEGUMES LE CONSEIL DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , ET NOTAMMENT SON ARTICLE 43 , VU LA PROPOSITION DE LA COMMISSION , VU L'AVIS DE L'ASSEMBLEE , CONSIDERANT QUE L'APPLICATION DES NORMES COMMUNES DE QUALITE DANS LE SECTEUR DES FRUITS ET LEGUMES NECESSITE DES AMENAGEMENTS IMPORTANTS DANS L'ENSEMBLE DU CIRCUIT DE COMMERCIALISATION ; QU'EN PARTICULIER , L'IMPORTANCE ET L'EFFICACITE DES MOYENS TECHNIQUES NECESSAIRES AU CONDITIONNEMENT DES PRODUITS DOIVENT S'ACCROITRE EN FONCTION DE L'AUGMENTATION DES QUANTITES DE MARCHANDISES SOUMISES A LA NORMALISATION ; CONSIDERANT QUE POUR PERMETTRE L'ADAPTATION DES ORGANISMES DE CONTROLE ET DES MILIEUX PROFESSIONNELS AUX REGLES PREVUES EN MATIERE DE NORMALISATION PAR LE REGLEMENT N 158/66/CEE DU CONSEIL , DU 25 OCTOBRE 1966 , CONCERNANT L'APPLICATION DES NORMES DE QUALITE AUX FRUITS ET LEGUMES COMMERCIALISES A L'INTERIEUR DE LA COMMUNAUTE ( 1 ) , ET LES REGLEMENTS PRIS EN APPLICATION DE SON ARTICLE 2 , LE REGLEMENT N 1040/67/CEE DU CONSEIL , DU 21 DECEMBRE 1967 , MODIFIANT LES REGLEMENTS N S 23 ET 158/66/CEE RELATIFS A L'ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES FRUITS ET LEGUMES ( 2 ) , A PREVU , DANS SON ARTICLE 3 , LE MAINTIEN , JUSQU'AU 1ER JUILLET 1969 , DES DISPOSITIONS PREVUES EN MATIERE DE CONTROLE PAR LE REGLEMENT N 23 PORTANT ETABLISSEMENT GRADUEL D'UNE ORGANISATION COMMUNE DES MARCHES DANS LE SECTEUR DES FRUITS ET LEGUMES ( 3 ) , OU EN APPLICATION DE CE REGLEMENT ; QU'IL EST NECESSAIRE DE PROLONGER CETTE PERIODE , POUR CE QUI CONCERNE LE CONTROLE EXERCE PAR L'ETAT MEMBRE DU TERRITOIRE DUQUEL L'EXPEDITION EST EFFECTUEE , A ARRETE LE PRESENT REGLEMENT : ARTICLE PREMIER L'ARTICLE 3 DU REGLEMENT N 1040/67/CEE EST REMPLACE PAR LE TEXTE SUIVANT : " 1 . L'ARTICLE 5 PARAGRAPHE 2 DU REGLEMENT N 23 AINSI QUE LES DISPOSITIONS PRISES POUR SON APPLICATION , SONT ABROGES LE 1ER JUILLET 1969 . 2 . L'ARTICLE 5 PARAGRAPHE 1 ET L'ARTICLE 6 DU REGLEMENT N 23 SONT ABROGES LE 1ER JANVIER 1970 . " ARTICLE 2 A L'ARTICLE 2 PARAGRAPHE 2 DU REGLEMENT N 23 , LES DEUX PREMIERES PHRASES SONT REMPLACEES PAR LE TEXTE SUIVANT : " LES PRODUITS AUXQUELS S'APPLIQUENT LES NORMES DE QUALITE NE SONT ADMIS A L'IMPORTATION EN PROVENANCE DES PAYS TIERS QUE S'ILS REPONDENT AUXDITES NORMES DE QUALITE OU A DES NORMES AU MOINS EQUIVALENTES . " ARTICLE 3 LE PRESENT REGLEMENT ENTRE EN VIGUEUR LE 1ER JUILLET 1969 . LE PRESENT REGLEMENT EST OBLIGATOIRE DANS TOUS SES ELEMENTS ET DIRECTEMENT APPLICABLE DANS TOUT ETAT MEMBRE . FAIT A LUXEMBOURG , LE 30 JUIN 1969 . PAR LE CONSEIL LE PRESIDENT J . P . BUCHLER